     Case 2:18-cv-00338-RAH-SMD Document 14 Filed 03/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JERROD DESHAWN LUCAS,                   )
# 296012,                               )
                                        )
      Petitioner,                       )
                                        )      CIVIL ACTION NO.
v.                                      )      2:18-CV-338-RAH-SMD
                                        )
DEWAYNE ESTES, et al.,                  )
                                        )
      Respondents.                      )

                                       ORDER

      On February 12, 2021, the Magistrate Judge filed a Recommendation (Doc. 13) to

which no timely objections have been filed. Upon an independent review of the record and

upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. 13) is ADOPTED; and

      (2) This case is DISMISSED with prejudice.

      A separate final judgment will be entered.

      DONE, this the 4th day of March, 2021.

                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
